Me. Justice Sears delivered the opinion of the court. The one question presented upon this appeal is as to the effect of the writing, purporting to be a release of the claims of appellant, for which this suit was brought, when considered together with the testimony of appellant. If this writing stood alone and unexplained it would constitute a complete release of the claim declared upon and a bar to the suit. We have, then, to inquire if the testimony given bv appellant so far affects it as a valid release as to make its validity and force a question of fact which should have been submitted to the jury. There is no conflict in the evidence as to what occurred at the signing of the writing by appellant. Appellee introduced no evidence in relation thereto. The testimony of appellant stands uncontradicted. The inquiry is therefore reduced to the effect of his testimony, i. e., as to whether, upon his own statement of the facts, the writing is a valid and effective release. It is clear from his testimony that appellant knew that he was negotiating fora settlement of the claim which is the basis of this suit. He went to appellee’s office for that purpose. It is also clear that he was aware that the paper which he signed was executed in the carrying out of such negotiation. There is no pretense that the writing was represented to him as anything different from what it was, viz., a release of his claim. But he testified that he had demanded as the conditions of a settlement, not only employment asa watchman, but as well the payment of his expenses in connection with the injury, and that while he received the employment as a watchman, his expenses were not paid. And he also testified that he did not receive the one dollar, named in the release as the consideration thereof. Appellant also testified, in effect, that the typewritten portions of the release were not upon it when he signed it. Bo these several facts invalidate the writing as an effective release? We think not. The actual consideration demanded by appellant for the executing of it was in part received, viz., the employrment as a watchman. There is no evidence that the other part of his demand was ever in any way acceded to, viz., the payment of his expenses. Ho agreement to pay the expenses was included in the release. Hor was it represented to appellant that the document which he was asked to sign in order to secure employment, contained any such agreement. The fact that the one 'dollar was not paid is, we think, not controlling. The release is under seal: The receipt of the consideration is therein acknowledged. The one dollar- was at most a nominal consideration. It had not been demanded by appellant as a condition to the signing. A part only of what he did demand was promised to him upon condition that he sign the release, and that part he has received. That the typewritten portion of the release was not part of it when he executed it, is not enough to make it of no effect. The printed part alone, if executed by appellant, would be an effective release. That he did not read this part when it was submitted to him, can not now be urged as a ground for holding it inoperative. He might have read it, and it was not represented to him as being or containing anything different from what it really was. Thoroughgood’s case, 2 Coke, 9; Wheeler & Wilson Co. v. Long, 8 Ill. App. 463. If there appeared here to have been a filling in of blanks subsequent to the signature by appellant by which the writing was made to contain something different from that which appellant understood it to contain, or would, upon reading it, see that it contained in effect, without the filling up of the blanks, then a very different question would be presented. But here the writing as presented in evidence was in no way different in its effect from what it1 was when signed by appellant. It was then, as it is now, a release of all claim against appellee. There was no misunderstanding as to the effect of the writing. Authorities are abundant for the proposition contended for by counsel for appellant, that a release fraudulently obtained does not bar the right of action. But under the evidence here, we can not say that reasonable minds could differ upon the proposition that this release was not procured through fraud. It may be that appellant w-as unwise to thus barter away his right of action, and it may be, too, that stress of necessity in that he was obliged to find some means of livelihood, forced him to a bad bargain. But if he was an adult in years and perfectly able to read, and if the execution of the release was induced by his desire to obtain employment, and not through fraud, it must be treated as effective. The release being effective and a bar to the action, the learned trial court committed no error in directing a verdict. The judgment is affirmed.